


Exhibit 10.2


***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 230.406


SETTLEMENT AND LICENSE AGREEMENT


This SETTLEMENT AND LICENSE AGREEMENT (“Agreement”), is made and entered into as
of April 25, 2013 (the “Effective Date”), by and among NuVasive, Inc., a
Delaware corporation with its principal place of business in San Diego,
California on the one hand, and Medtronic Sofamor Danek USA, Inc., a Tennessee
corporation with its principal place of business in Memphis, Tennessee, Warsaw
Orthopedic, Inc., an Indiana corporation with its principal place of business in
Warsaw, Indiana, Medtronic Puerto Rico Operations Co., a Cayman Islands
corporation with its principal place of business in Humacao, Puerto Rico, and
Medtronic Sofamor Danek Deggendorf, GmbH a German corporation with its principal
place of business in Deggendorf, Germany on the other hand (each individually
referred to as “a Party,” and collectively referred to as “the Parties”).


RECITALS


A.    Medtronic has accused certain of NuVasive’s anterior cervical plate
products and systems of infringing patents including U.S. Patent Nos. 6,916,320,
6,592,586, 6,936,051, 6,936,050, 6,969,390, and 6,428,542 in an action filed in
U.S. District Court for the Southern District of California, Case No.
3:08-cv-01512 (“the Action”). Medtronic has accused NuVasive of infringing other
of its patents in the Action and NuVasive has accused Medtronic of infringing
its patents in the Action (collectively these other patents are referred to as
“the Other Phase I Patents”). This Agreement does not resolve the Parties
disputes regarding the Other Phase I Patents.


B.    NuVasive has denied and continues to deny Medtronic’s infringement
allegations in the Action and has challenged the validity and enforceability of
the patents asserted against it by Medtronic in the Action.


C.    […***…]


D.    The Parties desire to resolve a portion of the Action and to also resolve
their disputes concerning NuVasive’s anterior cervical plate products and
systems according to the terms and conditions and the warranties, covenants and
representations below, and to avoid any additional disputes between themselves
and any other entity having or claiming to have rights in or to the Licensed
Patents or concerning the Licensed Products in the Field (all as defined below).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which
is acknowledged, the Parties agree as follows:










***Confidential Treatment Requested

Page 1 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------








DEFINITIONS


A.    “’ […***…] Patent Family” means, individually and collectively, all U.S.
and foreign patents which have been or may be granted anywhere in the world that
claim priority to or through United States Application Serial Number […***…],
which issued as U.S. Patent No. […***…] (“the ’ […***…] Patent”), or its
counterpart International Application […***…].


B.    “’ […***…] Patent Family” means, individually and collectively, all
patents claiming priority to or through United States Application Serial Number
[…***…], which is now abandoned.


C.    “’ […***…] Patent Family” means, individually and collectively, all U.S.
and foreign patents which have been or may be granted anywhere in the world that
claim priority to or through United States Application Serial Number […***…],
which issued as U.S. Patent No. […***…] (“the ’ […***…] Patent”) or its
counterpart International Application […***…].


D.    “Affiliate” of a Party means any corporation, firm, partnership, joint
venture or other entity which directly or indirectly owns, is owned by or is
under common ownership of such Party. “Owned” for purposes of determining
Affiliates shall mean ownership of more than fifty percent (50%) of the equity
or other ownership interest of such entity, or having the power to direct the
affairs of such corporation, firm, partnership, joint venture or other entity.


E.    “Field” means “anterior cervical plate […***…].


F.    “Licensed Patents” means, individually and collectively, the patents in
the ’ […***…] Patent Family, the ’ […***…] Patent Family, and the ’ […***…]
Patent Family for anterior cervical plate products and systems in any case
unless and until finally determined to be invalid or unenforceable.


G.    “Licensed Products” means (a) NuVasive’s Helix® ACP and Gradient® ACP
products and systems including screws and tools used with such systems; (b)
anterior cervical plate product line extensions of NuVasive’s Helix® ACP and
Gradient® ACP products and systems, including screws and tools used with such
systems; and (c) any other NuVasive anterior cervical plate products or systems,
including screws and tools used with such products or systems, that are covered
by any claim of a Licensed Patent, but excluding any Prohibited NuVasive
Product.
























***Confidential Treatment Requested

Page 2 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






H.     “Medtronic” means Medtronic Sofamor Danek, Inc. or any Affiliate of
Medtronic Sofamor Danek, Inc. claiming rights in or to any or all of the
Licensed Patents, or that has brought suit against NuVasive, or that contends it
has standing to bring suit against NuVasive relating to the Licensed Patents,
including Medtronic Sofamor Danek USA, Inc., Warsaw Orthopedic, Inc., Medtronic
Puerto Rico Operations Co., and Medtronic Sofamor Danek Deggendorf, GmbH, and
for each such entity their respective officers, directors, stockholders,
employees, attorneys, and agents, and Medtronic, Inc. or any Affiliate of
Medtronic, Inc. which has claimed, currently claims, or may in the future claim
any rights in or to any of the Licensed Patents.


I.    “Net Sales” means the aggregate gross amount that NuVasive invoices or
charges […***…] (specifically, excluding intra-NuVasive transfers or
transactions) for sales of Licensed Products, less (i) amounts repaid or
credited in the ordinary course of business by reason of defects, returns, or
rebates attributable to sales of Licensed Products, (ii) commissions paid or
allowed in connection with such sales, (iii) shipping charges (including freight
and insurance) included in such gross invoice or sale price, and (iv) discounts
actually allowed in connection with such sales. Net Sales exclude all revenue
derived by NuVasive from the sale of other NuVasive products that may be sold by
NuVasive or used by an end-user in connection with a Licensed Product, such as
interbody implants or biologics. If a Licensed Product is sold in combination
with a product (e.g. an interbody implant or biologic) that is not a Licensed
Product (as part of a bundled package or a kit), then the computation of Net
Sales shall be based on the […***…]during the applicable quarter for the
Licensed Product.


J.     “NuVasive” means NuVasive, Inc. or any Affiliate of NuVasive, Inc. and
for each such entity their respective officers, directors, stockholders,
employees, attorneys, and agents.


K.    “Phase I” means that portion of the Action concerning NuVasive’s United
States Patent No. 7,470,236 and Warsaw Orthopedic, Inc.’s United States Patent
Nos. 5,860,973, 6,945,933, and 6,592,586.


L.    “Prohibited NuVasive Product” means […***…].






































***Confidential Treatment Requested

Page 3 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






M.    […***…]
AGREEMENT


1.    Compromise Only. This Agreement is entered into for purposes of settlement
and compromise only. Nothing contained in this Agreement, or done or omitted in
connection with this Agreement, is intended as or shall be construed as an
admission of or by any of the Parties of any fault, liability, act, omission, or
wrongdoing whatsoever.


2.    Release. Subject to receipt of the payment described in Section 5 of this
Agreement, Medtronic hereby releases all claims which Medtronic has, may have
had, or might have asserted before the Effective Date against NuVasive and its
agents, customers, suppliers, manufacturers, distributors and end-users of the
Licensed Products for any act of infringement of U.S. Patent Numbers 6,592,586
and 6,916,320 by them with respect to NuVasive’s Helix® ACP systems or Gradient®
ACP products or systems.


3.    License.


3.1.     License. Subject to receipt of the payment set forth in Section 5 of
this Agreement and to timely receipt of and continued payments set forth in
Section 6 of this Agreement, Medtronic grants to NuVasive a worldwide,
nonexclusive, royalty-bearing license under the Licensed Patents to make, have
made, use, sell, offer for sale or import into the United States, any


















































***Confidential Treatment Requested

Page 4 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






Licensed Product in the Field. NuVasive may grant sublicenses under this License
to customers, distributors and end-users of the Licensed Products as necessary
to enable such persons to use, resell, offer for resale or import Licensed
Products purchased from NuVasive in the Field. NuVasive may grant sublicenses
under this License to third party suppliers or contract manufacturers to make,
have made or import Licensed Products for sale to NuVasive in the Field.
NuVasive may not grant sublicenses under this License to any entity for purposes
other than those listed above. NuVasive may not use this License to […***…].
Licensed Products must be marketed and sold under trademarks owned by NuVasive,
and the designs and regulatory approvals for Licensed Products must be owned by
or exclusively licensed to NuVasive. This License is non-transferable without
prior written approval of Medtronic in its sole discretion. The above License
expressly excludes any Prohibited NuVasive Products.


4    Limitations on Reexamination. NuVasive agrees that it will not initiate any
reexamination proceedings as to the Licensed Patents. […***…].


5.     Payment, Dismissal, Offset.


5.1.     Payment and Release of Claims. In exchange for a release of all past
claims by Medtronic against NuVasive for alleged infringement of U.S. Patent
Numbers 6,592,586 and 6,916,320 relating to the manufacture, use, offer for
sale, sale, or importation into the United States of or by NuVasive of
NuVasive’s Helix® ACP or Gradient® ACP systems, NuVasive shall pay to Medtronic
seven million, five hundred thousand United States dollars ($7,500,000) within
15 business days after the Effective Date. The payment by NuVasive shall be made
by wire transfer, payable to Medtronic, Inc., using the following wire transfer
instructions:
Bank Name:    […***…]
Address:        […***…]
ABA:        […***…]
Swift:        […***…]
Acct #:        […***…]
Acct Name:    […***…]




5.2.    Dismissal. Within three (3) business days after receipt of the payment
described by paragraph 5.1, the Parties shall file with the United States
District Court for the Southern District




























***Confidential Treatment Requested

Page 5 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






of California (“the Court”) in Case No. 3:08-cv-01512 a Stipulated Dismissal in
the form attached to this Agreement as Exhibit A, or in such other form as
required for approval by the Court and which is consistent with the terms and
conditions of this Agreement, to dismiss with prejudice all claims,
counterclaims and defenses made by each Party regarding the following United
States Patents Nos.: 6,916,320; 6,592,586; 6,936,051; 6,936,050; 6,969,390; and
6,428,542. Each Party shall bear its own costs and fees in connection with the
litigation of these patents.


5.3.    Offset. Medtronic agrees that if the damages award from Phase I against
NuVasive is finally affirmed in whole or part, then the amount finally
determined to be owed by NuVasive to Medtronic in connection with Phase I, if
any, will be reduced by seven million, five hundred thousand United States
dollars ($7,500,000), but in no instance will Medtronic have to return any of
the seven million, five hundred thousand United States dollars ($7,500,000). If
a reduction to the final, non-appealable damages award includes from the Court a
clear reduction of the seven million, five hundred thousand United States
dollars ($7,500,000) described in this section, then NuVasive will not be
entitled to an additional reduction of seven million, five hundred thousand
United States dollars ($7,500,000).


5.4.     Taxes. Medtronic shall be solely responsible for the payment of any
taxes associated with the payments contemplated by paragraphs 5.1, 6.1, and 8.3.


5.5.     No Relationship Created. Nothing in this Agreement is intended as or
shall be deemed
to constitute a partnership, agency, employer-employee, or joint venture
relationship between NuVasive and Medtronic.


6.    Royalty Payments.


6.1.    Computation of Royalties. For sales of Licensed Products made on or
after the Effective Date, NuVasive shall pay to Medtronic as a royalty for the
Licensed Patents an amount equal to 4% of Net Sales. The obligation to pay such
royalties shall continue with respect to Licensed Products sold on or before the
expiration date of the last expiring Licensed Patent. The Parties agree that,
without admitting liability for infringement of any Licensed Patent and for
purposes of partial settlement of Phase I only, NuVasive’s Net Sales of […***…]
shall be subject to the royalty payment commencing on and after the Effective
Date. The components of the […***…]






























***Confidential Treatment Requested

Page 6 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






6.2.    Quarterly Payment. NuVasive shall make any payments owed under paragraph
6.1 to Medtronic on a quarterly basis, within […***…] days after the last day of
each quarter. The first quarter is defined as January 1 through March 31, the
second quarter as April 1 through June 30, the third quarter as July 1 through
September 30, and the fourth quarter as October 1 through December 31.


6.3.    Accounting Statements. NuVasive shall provide to the Auditor a statement
of royalties due at the same time as it makes its quarterly payment to
Medtronic. Within […***…] days of the close of each quarter as defined in
paragraph 6.2, beginning with the first quarter following the Effective Date
[…***…] NuVasive shall make royalty payments to Medtronic on all Licensed
Products sold and included in Net Sales for that quarter. The statement of
royalties shall include:


[…***…].


This reporting obligation in paragraph 6.3 shall cease after the last royalty
payment due under this Agreement has been paid.


6.4.    Audit. With respect to the royalty and reporting set forth in this
paragraph 6, NuVasive shall keep accurate records with respect to all Licensed
Products sold. These records shall be retained for a period of […***…] from date
of reporting and payment notwithstanding the expiration or other termination of
this Agreement. Medtronic shall have the right through a mutually agreed upon
independent certified public accountant (“Auditor”) and at its expense, to
examine and audit, not more than […***…], and during normal business hours, all
such records and accounts as may under recognized accounting practices contain
information bearing upon the amount of royalty payable to Medtronic under this
Agreement. Prompt adjustment shall be made by NuVasive or by Medtronic to
compensate for any errors and/or omissions disclosed by such examination or
audit. If such error and/or omission results in an underpayment exceeding
[…***…] of the royalties due and owing, NuVasive shall pay Medtronic for the
costs of the audit and an additional fee equal to […***…] of the amount of such
error and/or omission. Neither such right to examine and audit nor the right to
receive such additional fee shall be affected by any statement to the contrary
appearing on checks or otherwise, unless


































***Confidential Treatment Requested

Page 7 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






such statement appears in a letter, signed by NuVasive, and delivered to
Medtronic, and Medtronic then expressly waives such right to examine and audit.


6.5.    Confidentiality. The statements of royalties and proof of payment to
Medtronic shall be provided by NuVasive to the Auditor contemporaneously with
the quarterly payments by NuVasive to Medtronic. The Auditor shall maintain the
statements as confidential information and specifically shall not share the
statements or their content with Medtronic. The Auditor shall also not disclose
to Medtronic any information considered during any audit of NuVasive other than
whether the audited payments made by NuVasive: (1) were in the correct amount;
(2) require an adjustment by NuVasive or Medtronic in a specified amount; or (3)
reflect an underpayment by NuVasive exceeding […***…] of the correct amount.


7.     Term. This Agreement shall remain in full force and effect until the
expiration of the last to expire of the Licensed Patents.


8.    Accrual of Ongoing Royalties Concerning Phase I:
    
8.1    Agreed Accrual Rates. The Parties agree that the royalty rates found by
the jury in Phase I as to United States Patent Nos. 5,860,973, 6,945,933, and
7,470,236 were 10%, 3%, and 5.5%, respectively. The Parties understand the
District Court is in the process of deciding ongoing royalty issues. Until and
after the Court rules, the Parties will not seek or ask the Court to modify the
accrual rate to a percentage above the royalty rates found by the jury in Phase
1. The Parties further understand that this Agreement to not seek or ask for an
accrual modification has no bearing whatsoever on the ultimate ongoing royalty
that may or may not become due upon a final non-appealable ruling in Phase 1.


8.2.    Accrued Royalties. The royalty accrual rates do not constitute an
agreement by the Parties as to the amounts that may be owed as ongoing royalties
or the basis for the calculation of such royalties in Phase I. Moreover, nothing
in this Agreement, or in any Order issued by the District Court, shall preclude
any Party from appealing any issue in Phase I of this case relating to United
States Patent Numbers 5,860,973, 6,945,933, or 7,470,236, including the damages
awarded for alleged infringement of those patents and the appropriate ongoing
royalty, if any, for that alleged infringement. The Parties further agree that
the courts will be advised that the parties have settled their dispute as to
United States Patent Number 6,592,586.


8.3    Additional Payment and Offset. If the District Court sets the aggregate
ongoing royalty rate attributable to United States Patent Nos. 5,860,973 and
6,945,933 at or below 13%, then NuVasive shall pay to Medtronic within fifteen
days of entry of such an Order an additional two million, five hundred thousand
United States dollars ($2,500,000). The additional two million,


















***Confidential Treatment Requested

Page 8 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






five hundred thousand United States dollars ($2,500,000) will be subject to all
of the provisions of Section 5.3.


9.     Miscellaneous.


9.1.    […***…] attribution. NuVasive agrees that it shall comply with the
[…***…] Attribution requirements for any anterior cervical plate product, system
or component covered by a claim of any patent in the ’ […***…] Family and/or the
’ […***…] Family […***…].


9.2.     Assignment. Neither this Agreement nor any rights or obligations under
this Agreement may be transferred or assigned by NuVasive, in whole or in part,
by operation of law or otherwise, without the prior written consent of Medtronic
in its sole discretion. Notwithstanding the forgoing, if NuVasive is acquired by
a competitor of Medtronic in the spine business such that NuVasive is legally
integrated into such competitor’s spine business, NuVasive or the acquiring
party shall have the option to pay to Medtronic an Assignment Fee in order for
NuVasive to assign its rights under this Agreement to such acquiring party. The
Assignment Fee shall be […***…] minus the aggregate of any payments already
received by Medtronic pursuant to Sections 5.3, 6.1, and 8.3 of this Agreement.
This Agreement may be assigned by Medtronic in its sole discretion.
    
9.3.     General Representations and Warranties. Each of the Parties, and each
person signing this Agreement on behalf of a Party, represents and warrants to
the other that:


(a)     It and they have not entered into this Agreement in reliance upon any
promise, inducement, agreement, statement, or representation other than those
contained in this Agreement.


(b)     It and they have the full right and power to enter into this Agreement,
and the person executing this Agreement has the full right and authority to
enter into this Agreement on behalf of the Party and the full right and
authority to bind the Party to the terms and obligations of this Agreement.






































***Confidential Treatment Requested

Page 9 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------








(c)    Medtronic makes no representation or warranty of any kind, either express
or implied, nor assumes any responsibility whatsoever with respect to the
manufacture, use, import, offer for sale, sale or other disposition by NuVasive
of the Licensed Products.


(d)    Medtronic assumes no obligation to file any patent application, pursue
any patent, maintain any patent in force or to seek reissue, re-examination or
extension of any patent.


(e)    Medtronic is not conferring any license or other right, by implication,
estoppel or otherwise, under any patents except as expressly granted in this
Agreement.


9.4.     Warranties. Medtronic represents, warrants and covenants to NuVasive
that:


(a)     It is the lawful and exclusive owner or licensee of the necessary
rights, title, and interest in and to the Licensed Patents, has the right to sue
and recover for past, present and future infringements of the Licensed Patents,
has the rights to enforce and license the Licensed Patents. Medtronic, Inc. has
no rights in or to the Licensed Patents.


(b)     It has not entered into and shall not enter into any agreement that
would interfere with, prevent, or impair the full exercise of all rights granted
this Agreement.


(c)     It has all rights necessary to grant to NuVasive the rights described in
this Agreement to the Licensed Patents free of any claims for patent
infringement under the Licensed Patents with respect to the Licensed Products
against NuVasive […***…].


(d)    It has obtained all consents required to grant the rights and covenants
described in this Agreement […***…].


(e)    To the best of Medtronic’s knowledge, […***…] have no right to enforce
the Licensed Patents against NuVasive.


(f)     It is the appropriate recipient of the payments by NuVasive set forth in
Sections 5, 6 and 8.3, and is responsible to distributing those payments to any
third parties as required.


9.5.    Notices. All notices and requests which are required or permitted to be
given in connection with this Agreement shall be deemed given as of the day they
are received either by messenger, delivery service, or by United States Postal
Service mail, postage prepaid, certified or registered, return receipt
requested, and addressed as follows, or to such other address as the Party to
receive the notice or request provides in writing to the other Party:














***Confidential Treatment Requested

Page 10 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






To NuVasive:
Jason Hannon
General Counsel
NuVasive, Inc.
7475 Lusk Boulevard
San Diego, CA 92121
[…***…]


With a copy to:
Todd G. Miller
Fish & Richardson P.C.
12390 El Camino Real
San Diego, CA 92130
[…***…]


To Medtronic:
Brian Ellis
Chief Counsel Medtronic Spine
2600 Sofamor Danek Dr.
Memphis, TN 38132


With a copy to:
Noreen C. Johnson
Chief Patent Counsel for Medtronic Spine
2600 Sofamor Danek Dr.
Memphis, TN 38132


9.6.    Governing Law. This Agreement shall be construed in accordance with the
laws of Minnesota, notwithstanding any choice-of-law principle that might
dictate a different governing law.


9.7.     Consent to Arbitration. The Parties agree that enforcement of any
rights arising under this Agreement or relating to any dispute arising under
this Agreement including whether the dispute itself arises under this Agreement,
shall be had through binding arbitration. Such arbitration shall be governed by
the Federal Arbitration Act and decided by a panel of three neutral arbitrators.






















***Confidential Treatment Requested

Page 11 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------








9.7.1    The arbitrators shall be a patent litigator or retired judge with
substantial patent litigation experience. To the extent the parties are unable
to agree upon the arbitrators, the selection of the arbitrators shall be
governed by the Federal Arbitration Act.


9.7.2     Venue for any arbitration action commenced in furtherance of this
Section 9.7 shall be in the County of San Diego.


9.8.     Costs.     Each Party shall bear its own costs, expenses and attorneys’
fees incurred in connection with the portion of the Action involving the
Licensed Patents, the making of this Agreement, and its performance under this
Agreement. Each Party expressly waives any claim of costs, expenses and
attorneys’ fees from or against the other Party to that extent.


9.9.     No Construction Against Drafter. This Agreement results from
negotiations between the Parties and their respective legal counsel, and each
Party acknowledges that it has had the opportunity to negotiate modifications to
the language of this Agreement. Accordingly, each Party agrees that in any
dispute regarding the interpretation or construction of this Agreement, no
statutory, common law or other presumption shall operate in favor of or against
any Party to this Agreement by virtue of its role in drafting or not drafting
its terms and conditions.


9.10.    Construction. If any provision of this Agreement is held to be illegal,
invalid or unenforceable or otherwise in conflict with law, the remaining
provisions shall remain in full force and effect. If any provision of this
Agreement is deemed illegal, invalid or unenforceable or otherwise in conflict
with law, it shall be modified to the extent necessary to make it legal, valid
or enforceable or otherwise in accordance with law while effectuating the same
or similar intent of the Parties.


9.11.     Counterparts. This Agreement may be executed in counterparts by the
Parties and each such counterpart shall be deemed to be an original, but all
such counterparts shall together constitute but one and the same Agreement.
Execution of this Agreement may be accomplished by signing this Agreement and
transmitting the signature page to the above identified principal and its
outside counsel for each Party by electronic mail with receipt of delivery and
opening requested. Such receipts shall be produced to a Party on request of
another Party.


9.12.    Waiver. No waiver of any provision of this Agreement shall be deemed or
shall constitute a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver unless expressly stated in
writing by the Party making the waiver. No waiver of any provision shall be
binding unless executed in writing by the Party making the waiver.


9.13.    Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to its subject matter, and supersedes all prior
and contemporaneous written or oral

Page 12 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






agreements or communications as to such subject matter, including the […***…],
which are merged and fully integrated into this Agreement. This Agreement shall
not be modified except by a written agreement dated after the Effective Date and
signed on behalf of NuVasive and Medtronic by their respective authorized
representatives.


9.14.     Headings. The headings in this Agreement are for reference only and
shall not control the meaning or interpretation of this Agreement.


9.15.    Survival. The provisions of this Agreement relating to confidentiality
and arbitration shall survive the expiration of this Agreement. The provisions
of this Agreement relating to payment of royalties pursuant to Sections 6.1
above shall survive until such amounts have been paid, the provisions of Section
6.4 regarding audit shall survive until […***…] after the expiration of this
Agreement, and the provisions of Section 6.5 regarding confidentiality shall
survive for 10 years after the expiration of this Agreement.


9.16.    Confidentiality. Each Party agrees that it shall keep the terms of this
Agreement, […***…] and all drafts and communications of each confidential. The
terms of this Agreement may be disclosed to the Parties’ respective senior
management, attorneys, employees, accountants, auditors, senior lenders, and
other professionals to the extent necessary for them to perform their duties to
either Party, in each case who are subject to an obligation of confidentiality
to such Party. The terms of this Agreement also may be disclosed as required by
law or regulation or pursuant to legal process, provided, however, that a Party
receiving such a request for disclosure shall provide notice of said request to
the other Parties sufficient to allow such Parties to make formal objection to
such disclosure and shall cooperate with such other Parties to obtain a
protective order or other confidential treatment. The terms of this Agreement
also may be disclosed to the extent necessary to comply with any other legal,
accounting, or regulatory requirements. In connection with an actual or proposed
merger, acquisition, financing or other transaction, subject to reasonable
written confidentiality measures, the terms of this Agreement may be disclosed
to a potential counterparty (and, in the case of any sale, assignment or other
transfer of any of the Licensed Patents, the transferring Party may disclose
such terms to the potential transferee, subject to a written obligation of
confidentiality to such Party).


9.17.    No Use in Litigation. The Parties agree that this Agreement has been
entered into in an effort to settle a portion of the Action. The parties further
agree that the terms contained in this Agreement, drafts of this Agreement, the
[…***…], drafts of the […***…]or any similar documents concerning or created in
connection with this Agreement do not necessarily reflect a reasonable royalty
amount, reasonable royalty rate, what the Parties would have agreed to in a
hypothetical negotiation concerning any or all of the Licensed Patents, or the
way such royalty should be calculated or paid. The Parties further agree that
they shall not attempt to admit this






















***Confidential Treatment Requested

Page 13 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






Agreement, drafts of this Agreement, the […***…], drafts of the […***…] or any
similar documents concerning or created in connection with this Agreement into
evidence or rely upon the content of such documents in any pending or future
litigation between the Parties or for any purposes other than an arbitration
relating to the construction or enforcement of this Agreement. The Parties
specifically agree that the terms recited in these documents shall not be relied
upon, or used, in support of, or in opposition to, any arguments concerning any
issue in the Action or any other proceeding other than an arbitration relating
to the construction or enforcement of this Agreement.


[REMAINDER OF PAGE BLANK; SIGNATURES FOLLOW]






































































        


***Confidential Treatment Requested

Page 14 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Settlement and License
Agreement to be made and executed by duly authorized representatives as of the
Effective Date.


NuVasive, Inc.


By: /s/ Jason Hannon        
Name (print): Jason Hannon        
Title: Executive VP & GC            
Date: 4/25/13                    


The Medtronic entities


By: /s/ Brian W. Ellis        
Name (print): Brian W. Ellis        
Title: V.P., Chief Counsel            
Date: 4/24/13                    





Page 15 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------








Exhibit A
Stipulation of Dismissal












UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
WARSAW ORTHOPEDIC, INC.,


Plaintiff,
v.


NUVASIVE, INC.,


   Defendant.
Case No. 3:08-CV-1512 CAB (MDD)
















Judge: Hon. Cathy Ann Bencivengo
Courtroom: 4C, 4th floor
NUVASIVE, INC.,


   Counterclaimant,
   v.


MEDTRONIC SOFAMOR DANEK USA, INC.,


      Counterclaim Defendant.
AND RELATED COUNTERCLAIMS.



Pursuant to Rule 41 (a)(1)(A)(ii) and (a)(1)(B) the Parties stipulate and agree
that this action as it pertains to United States Patent Nos. 6,916,320,
6,592,586, 6,936,051, 6,936,050, 6,969,390, and 6,428,542, including NuVasive’s
claims, defenses and counterclaims and Warsaw Orthopedic, Inc.’s and Medtronic
Sofamor Danek USA, Inc.’s claims, defenses and counterclaims are dismissed in
their entirety with prejudice. It is further stipulated that each party shall
bear its own costs and attorneys’ fees relating to the ACP Patents.

Page 16 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






Respectfully submitted.
_______________________________        ___________________________________
Dated: April 24, 2013    KIRKLAND & ELLIS LLP
By: s/                        
        
Attorneys for Plaintiff/Counterclaim Defendant/
Counterclaimant




Dated: April 24, 2013
FISH & RICHARDSON P.C.

By: s/                            
    


Attorneys for Defendant/Counterclaimant /
Counterclaim Defendant NUVASIVE, INC.
       

Page 17 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






Schedule 1
NuVasive Products Excluded as Prohibited NuVasive Product


[…***…]
































































































***Confidential Treatment Requested

Page 18 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.



--------------------------------------------------------------------------------






Schedule 2
Components of the Helix® ACP and Gradient® ACP systems
Pro Forma Royalty Calculation


[…***…]






























































































***Confidential Treatment Requested

Page 19 of 19
The Parties agree this is a Confidential document and subject to Fed. R. Evid.
408.

